DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 16, 23, 24, 31 and 32, cancelled claims 21, 22, 29, and 30 and submitted corrected drawings and remarks. The following is in response to the amendments and remarks.
Allowable Subject Matter
Claims 16-19, 23-27 and 31-32 are allowed.
It is noted that in the office action dated 5/26/20, dependent claim 21 depended from claim 16 and dependent claim 29 depended from claim 24.  Further, claims 22 and 30 (which had the indicated allowable subject matter) depended from claims 21 and 29 respectively.  Further the allowable subject matter was reiterated in the final office action dated 11/12/20 referencing back to the 5/26/20 reasons for allowability.  In response to the 11/12/20, Applicant incorporated the allowable subject matter of claim 22 into claim 16 and claim 30 into claim 24 and also incorporated said allowable subject matter into independent claim 32.  Applicant further cancelled both sets of claims 21, 22 and 29, 30 respectively.  As such, the reasons for allowance indicated infra are commensurate in scope with the reasons for allowance stated in the office action dated 5/26/20.


Regarding independent claim(s) 16, Although the prior art discloses a power transmission apparatus for wirelessly transmitting power to a power receiving apparatus, comprising: one or more memories storing instructions; and one or more processors executing the instructions for causing the power transmission apparatus to: obtain first information for specifying an upper limit value of power which is able to be received by a power receiving apparatus and second information for specifying power requested by the power receiving apparatus; determine, based on the obtained first information for specifying the upper limit value of power which is able to be received by the power receiving apparatus, whether to allow wireless power transmission with power exceeding a predetermined power value to the power receiving apparatus; and perform, based on a determination not to allow the wireless power transmission with power exceeding the predetermined power value, the wireless power transmission to the power receiving apparatus according to the requested power specified based on the obtained second information as long as the power does not exceed the predetermined power value, the prior art of record does not disclose or teach the combination of:
wherein the one or more processors executes the instructions for causing the power transmission apparatus to determine to allow the wireless power transmission with power exceeding the predetermined power value, based on the obtained first information including information representing that the power receiving apparatus includes a circuit that does not connect a communication circuit and a power receiving antenna during wireless power transmission.


Regarding independent claim(s) 24, Although the prior art discloses a method for controlling a power transmission apparatus for wirelessly transmitting power to a power receiving apparatus, comprising: obtaining first information for specifying an upper limit value of power which is able to be received by a power receiving apparatus and second information for specifying power requested by the power receiving apparatus; determining, based on the obtained first information for specifying the upper limit value
of power which is able to be received by the power receiving apparatus, whether to allow wireless power transmission, with power exceeding a predetermined power value to the power receiving apparatus; and performing, based on a determination not to allow the wireless power transmission with power exceeding the predetermined power value, the wireless power transmission to the power receiving apparatus according to the requested power specified based on the obtained second information as long as the power does not exceed the predetermined power value, the prior art of record does not disclose or teach the combination of:
wherein, determining that the wireless power transmission, with power exceeding the predetermined power value, is allowed is based on the obtained first information including information representing that the power receiving apparatus includes a circuit that does not connect a communication circuit and a power receiving antenna during wireless power transmission.

Regarding independent claim(s) 32, Although the prior art discloses a non-transitory computer readable storage medium storing a computer program for controlling a computer to execute a method for controlling a power transmission apparatus for wirelessly transmitting power to a power receiving apparatus, comprising: obtaining first information for specifying an upper limit value of power which is able to be received by a power receiving apparatus and second information for specifying power requested by the power receiving apparatus; determining, based on the obtained first information for specifying the upper limit value of power which is able to be received by the power receiving apparatus, whether to allow wireless power transmission, with power exceeding a predetermined power value, to the power receiving apparatus; and
performing, based on a determination not to allow the wireless power transmission with
power exceeding the predetermined power value, the wireless power transmission to the power receiving apparatus according to the requested power specified based on the obtained second information as long as the power does not exceed the predetermined power value.
wherein, determining that the wireless power transmission, with power exceeding the predetermined power value, is allowed is based on the obtained first information including information representing that the power receiving apparatus includes a circuit that does not connect a communication circuit and a power receiving antenna during wireless power transmission.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859